UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05992 JAPAN SMALLER CAPITALIZATION FUND, INC. Two World Financial Center, Building B New York, NY 10281 Nomura Asset Management U.S.A. Inc. Two World Financial Center, Building B New York, NY 10281 Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end:February 28, 2010 Date of reporting period:February 28, 2010 1 ITEM 1.REPORT TO SHAREHOLDERS JAPAN SMALLER CAPITALIZATION FUND, INC. April 22, 2010 To Our Shareholders: We present the Annual Report of Japan Smaller Capitalization Fund, Inc. (the “Fund”) for the fiscal year ended February 28, 2010. The Net Asset Value per share (“NAV”) of the Fund increased by 31.0% and the closing market price of the Fund (on the New York Stock Exchange) increased 41.5% for the year after giving effect for the reinvestment of income dividends and long term distributions. The closing market price of the Fund on February 28, 2010 was $8.13 representing a discount of 3.67% to the NAV of $8.44. The net assets of the Fund totaled $179,381,028 on February 28, 2010. The Fund’s benchmark—the Russell/Nomura Small Cap™ Index—increased by 35.8% in United States (“U.S.”) dollar terms. The TOPIX, consisting of all companies listed on the First Section of the Tokyo Stock Exchange (the “TSE”), increased by 30.0% and the Nikkei Av­erage Index, a price-weighted index of the 225 leading stocks on the TSE, increased by 47.5% in U.S. dollar terms for the year ended February 28, 2010. The Japanese yen (“Yen”) appreciated by 9.1% against the U.S. dollar during the year. During the year ended February 28, 2010, the Fundunderperformed the Russell/Nomura Small Cap™ Index by 4.8%. The Portfolio Equity holdings represented 99.0% of the Fund’s net assets at February 28, 2010. The Fund was diversified into 144 issues, of which 131 were TSE First Section stocks, three were TSE Second Section stocks, six were JASDAQ stocks and four were other smaller capitaliza­tion stocks, comprising 92.0%, 0.9%, 2.4% and 3.7%, respectively, of net assets on February 28, 2010. Performance In terms of the sector allocation strategy, the underweight positions in the Foods and Iron & Steel sectors produced the largest positive con­tributions, although sector returns were eroded by the underweight position in the Non-ferrous Metal sector and the Transportation Equipment sector. All together, the sector allocation strat­egy results were negative. Stock attribution analysis shows that some holdings in the Electronics sector, such as Taiyo Yuden Co., Ltd. and Daishinku Corp., con­tributed to the relative performance. Fuyo General Lease Co., Ltd. in the Services sector also added significant value during the review period. Meanwhile, some defensive stocks such as Moshi Moshi Hotline, Inc. and Daibiru Cor­poration had a negative impact on the relative performance. Some regional bank stocks, The Musashino Bank, Ltd. especially, had a negative impact on the portfolio under pressure for new bank capital regulations. Therefore, the overall stock selection result was negative. Market Review The Russell/Nomura Small CapTM Index rose by 23.1% in local currency terms during the year ended February 2010. Meanwhile, the broad Japanese equity market (TOPIX) in­creased by 18.2% and underperformed smaller capitalization stocks. Within the Small Cap In­dex, the Value Sub-Index rose by 23.0% and slightly underperformed the Growth Sub-Index, which was up by 23.6%. Japanese stock prices resumed their down­turn from February to March in 2009 as most equity indices in Japan ended lower. A sharp re­bound from the post bubble low in the middle of March failed to offset losses incurred earlier. Amid the weakening global economy, ailing financial institutions in Europe and the U.S. re­minded investors of the dire conditions in the credit markets by announcing massive losses. Meanwhile, economic stimulus policies and measures to stabilize the financial system ap­peared to lag behind market participants’ expectations, which were seemingly heightened by the inauguration of President Obama and his administration in the United States. Quarterly earnings announcements revealed substantial losses from leading Japanese companies, which were larger than consensus estimates and further undermined market sentiment. In the April-June quarter of 2009, the Japan­ese stock market produced a strong rebound. Industrial production levels for various industry categories have bounced back from their first quarter lows, and the excessively pessimistic outlook for the global economy appears to have improved. Fiscal year-end earnings reporting brought surprisingly solid guidance from firms within the economic sensitive sectors, helping to dismiss some of the more cautious market estimates. Upward market momentum, which had been driving Japanese stock prices higher since March, faltered during the third quarter, ending with a correction in September. During this pe­riod, Japanese stock prices drifted in parallel with overseas markets, whereby investors de­veloped a keen interest in economic data from the U.S., while a sharp correction in Chinese share prices led to selling pressure. On August 30, the general election victory for the Democ­ratic Party of Japan (“DPJ”) ended half a century of almost unbroken rule by the Liberal Democratic Party. Nevertheless, the financial markets gave a muted response to the results, although investors had wanted to see an end to the parliamentary stalemate. Japanese stocks lagged behind other major markets again in September. Fears were rekindled about the negative impact of the Japanese yen’s appreci­ation on Japanese exporters, while there were also fresh concerns about further capital raising activity by major financial institutions. In the fourth quarter, underlying sentiment was generally weak throughout October and November amid concerns that were unique to this market, such as the Japanese yen’s appre­ciation, a potential supply glut caused by new share offerings in the Financials sector and some corporate sectors, together with political and policy uncertainty under the new DPJ gov­ernment. However, the market produced a strong turnaround in December, triggered by the Yen’s depreciation against the U.S. dollar fol­lowing the Bank of Japan’s (“BOJ”) decision to implement fresh monetary easing measures, and also amid expectations of an improvement in U.S. macroeconomic conditions. In January 2010, upward momentum continued initially, supported by a pull-back in the Yen’s recent appreciation and mounting expec­tations for improvements in corporate earnings. Broad gains among banking stocks also helped to lift the market. After approaching a four-month high, Japanese stocks then tumbled, as commodity prices declined and the dollar weak­ened again after President Obama proposed tough new restrictions on U.S. banks that curbed investors’ appetite for riskier assets. Stock markets were also shaken by fears that China’s fresh efforts to control the surge in credit growth could hamper the global economic recovery. As a result, the earlier optimistic consensus view of the macro econ­omy and corporate earnings diminished somewhat. Given the heightened sensitivity to negative events, the market correction effec­tively cancelled out the initial gains. In February, the market became top-heavy mainly due to concerns relating to two overseas factors—the contagion from Greece’s fiscal deficit crisis and monetary tightening in the U.S. and China in preparation for a possible exit strategy. Outlook and Future Strategy Latest earnings results from the Japanese corporate sector covering the October-Decem­ber period were robust. While revenues of TSE First Section listed companies (ex. Financials) declined by 7.9% compared to the same quarter of 2008, aggregate recurring profits ex­panded by 205.1%. Meanwhile, quarterly revenues bottomed out during the April-June period, suggesting that a steady recovery was underway. While these earnings results were mostly consistent with the Fund’s expectations, the Fund observed some notable improvements within the Automobiles and Electronics sectors. The Fund therefore confirmed that the huge ef­forts to improve cost structures, particularly in the manufacturing sectors, have been success­ful. The Fund still expects these sectors to drive earnings growth along with the recovery in global demand, while the recovery in domestic non-manufacturing sectors appears likely to lag behind given the weakness in domestic de­mand. The Fund’s broad outlook is unchanged, as the Fund still expects to see a gradual recovery in the global economy, although a few risk fac­tors have arisen recently—particularly credit issues within the European Union (“EU”) and monetary tightening policies in China. The Fund does not expect these issues to undermine the overall economic conditions and sustains its forecast of a stable global economic recovery. The Fund expects the credit problems afflicting some euro-zone countries to be resolved within the EU. There seems to be a consensus forming among the large EU member states to support these economies to limit the extent of the dis­turbance, although the Fund expects a slow economic recovery across the region. Mean­while, a slump in the value of the Euro against the U.S. dollar and Yen could continue for a while, which is unfavorable to Japanese ex­porters. China’s second consecutive monthly in­crease in deposit interest rates seems necessary for managing inflationary expecta­tions there. While excessive investment should be suppressed by the policy tightening, domes­tic consumption and export growth should continue to support the robust economic growth in China. Inflationary conditions also prevail in other emerging countries, while their economies are generally sound. Interest rate in­creases in these areas could boost their currencies relative to the Yen, which should benefit Japanese exporters. Meanwhile, U.S. economic figures suggest that it is undergoing a gradual recovery, although the Fund does not expect a quick rebound in the world’s largest economy to the levels seen during the 2006­-2007 credit boom. Stock valuations of Japanese small capital­ization stocks have remained at low levels. The current P/B ratio is around 0.9 compared with Japan’s overall market P/B ratio of 1.3, which should help to limit the downside. The aggre­gate forward P/E ratio (Russell/Nomura Small CapTM Index ex. Financials) is around 17 for FY2010. While these P/E valuations are not ap­pealing in terms of global comparisons in the current economic environment, Japanese man­ufacturing companies are able to drive the overall earnings growth rate further. Given their improved earnings capacity resulting from re­cent business restructuring, manufacturers could provide some upside potential for share prices when improvements in global economic conditions start to accelerate. Despite the subdued outlook for the Japan­ese small capitalization market, there are still many stocks with attractive valuations and the Fund is actively seeking these out. Since the Fund believes the small capitalization market will be more sensitive to government policies given that it is less exposed to the global economy, the Fund will carefully monitor the influence of the DPJ’s policies in its stock selection strategy. We appreciate your continuing support of your Fund. Sincerely, /s/ Shigeru Shinohara Shigeru Shinohara President BENCHMARK The Russell/Nomura Small Cap™ Index represents approximately 15% of the total market capitalization of the Russell/Nomura Total Market™ Index. It measures the performance of the smallest Japanese equity securities in the Russell/Nomura Total Market™ Index. Currently, there are 1,149 securities in the Russell/Nomura Small Cap™ Index. SHAREHOLDERS ACCOUNT INFORMATION Shareholders whose accounts are held in their own name may contact the Fund’s registrar, Computershare Trust Company, N.A. at (800) 426-5523 for information concerning their accounts. PROXY VOTING Adescription of the policies and procedures that the Fund uses to vote proxies relating to port­folio securities is available (1) without charge, upon request, by calling toll-free 1-800-833-0018; and (2) on the Securities and Exchange Commission’s web site at http://www.sec.gov. Information about how the Fund voted proxies relating to securities held in the Fund’s portfolio during the most recent 12-month period ended June 30 is available (1) without charge, upon request, by calling toll-free 1-800-833-0018; and (2) on the Securities and Exchange Commission’s web site at http://www.sec.gov. AVAILABILITY OF QUARTERLY SCHEDULE OF INVESTMENTS The Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Forms N-Q are available on the SEC’s web site at http://www.sec.gov. The Fund’s Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. FUND CERTIFICATION In November 2009, the Fund filed its Chief Executive Officer Certification with the New York Stock Exchange pursuant to Section 303A. 12(a) of the New York Stock Exchange Corporate Governance Listing Standards. The Fund’s Chief Executive Officer and Chief Financial Officer Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 were filed with the Fund’s Form N-CSR and are available on the Securities and Exchange Commission’s web site at http://www.sec.gov. INTERNET WEBSITE Nomura Asset Management U.S.A. Inc. has established an Internet website which highlights its history, investment philosophy and process and products, which include the Fund. The Internet web address is www.nomura.com. We invite you to view the Internet website. JAPAN SMALLER CAPITALIZATION FUND, INC. FUND HIGHLIGHTS—FEBRUARY 28, 2010 KEY STATISTICS Net Assets $ Net Asset Value per Share $ Closing NYSE Market Price $ Percentage Change in Net Asset Value per Share*† 31.0% Percentage Change in NYSE Market Price*† 41.5% MARKET INDICES Percentage change in market indices:* YEN U.S.$ Russell/Nomura Small Cap™ Index % % TOPIX % % Nikkei Average % % *From March 1, 2009 through February 28, 2010. †Reflects the percentage change in share price adjusted for reinvestment of income dividends and long term capital gain distributions. ASSET ALLOCATION Japanese Equities TSE First Section Stocks % TSE Second Section Stocks JASDAQ Stocks Other Smaller Capitalization Stocks Cash and Cash Equivalents Total Investments Other Assets in Excess of Liabilities, Net Net Assets % INDUSTRY DIVERSIFICATION % of Net Assets % of Net Assets Services Transportation Chemicals and Pharmaceuticals Food Manufacturing Miscellaneous Manufacturing Information and Software Electronics Iron and Steel Banks and Finance Telecommunications Retail Wholesale Real Estate and Warehouse Textiles and Apparel Machinery and Machine Tools Restaurants Automotive Equipment and Parts Oil and Gas TEN LARGEST EQUITY HOLDINGS BY MARKET VALUE Market % of Security Value Net Assets Fuyo General Lease Co., Ltd. $ Daicel Chemical Industries, Ltd. Kintetsu World Express Inc. Hitachi Chemical Company, Ltd. DeNa Co., Ltd. Daibiru Corporation Yaskawa Electric Corporation Taijo Yuden Co., Ltd. TheMusashino Bank, Ltd. Lintec Corporation JAPAN SMALLER CAPITALIZATION FUND, INC. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the shareholders and Board of Directors of Japan Smaller Capitalization Fund, Inc. We have audited the accompanying statement of assets and liabilities of Japan Smaller Capitalization Fund, Inc. (the “Fund”), including the schedule of investments, as of February 28, 2010, and the related statements of operations for the year then ended, changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit. We conducted our audits in accordance with auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly we express no such opinion. An audit also includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of February 28, 2010 by correspondence with the custodian and others or by other appropriate auditing procedures where replies from others were not received. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Fund at February 28, 2010, the results of its operations for the year then ended, the changes in its net assets, for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended in conformity with U.S. generally accepted accounting principles. Ernst & Young LLP New York, New York April 22, 2010 SCHEDULE OF INVESTMENTS* FEBRUARY 28, 2010 Shares Cost Market Value % of Net Assets EQUITY SECURITIES Automotive Equipment and Parts Eagle Industry Co., Ltd. $ $ Valves and mechanical seals Exedy Corporation Drivetrain products Hino Motors, Ltd. Diesel buses and trucks Keihin Corporation Automotive and machinery parts Koito Manufacturing Co., Ltd. Lighting equipments See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS*—Continued FEBRUARY 28, 2010 Shares Cost Market Value % of Net Assets Musashi Seimitsu Industry Co., Ltd. $ $ Ball joints, camshafts, and gears Nissin Kogyo Co., Ltd. Brake systems Nittan Valve Co., Ltd. Engine valves U-Shin, Ltd. Key sets and door locks Total Automotive Equipment and Parts Banks and Finance The Aichi Bank, Ltd. General banking services The Bank of Iwate, Ltd. General banking services The Hachijuni Bank, Ltd. General banking services Iwai Securities Co., Ltd. Financial services Kabu.com Securities Co., Ltd. Online brokerage The Keiyo Bank, Ltd. General banking services Matsui Securities Co., Ltd. Online brokerage The Mie Bank, Ltd. General banking services Monex Group Inc. Online brokerage The Musashino Bank, Ltd. Regional bank The San-in Godo Bank, Ltd. General banking services Total Banks and Finance Chemicals and Pharmaceuticals Adeka Corporation Resin products Daicel Chemical Industries, Ltd. Organic/inorganic chemicals Daiso Co., Ltd. Caustic soda Hitachi Chemical Company, Ltd. Semiconductor materials See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS*—Continued FEBRUARY 28, 2010 Shares Cost Market Value % of Net Assets Koatsu Gas Kogyo Co., Ltd. $ $ High-pressured gases and chemicals Kobayashi Pharmaceutical Co., Ltd. Pharmaceuticals and medical equipment Lintec Corporation Adhesive products Miraca Holdings Inc. Medical drugs and equipment Nippon Shokubai Co., Ltd. Synthetic resins Rohto Pharmaceutical Co., Ltd. Pharmaceuticals manufacturer Sawai Pharmaceutical Co., Ltd. Prescription and generic drugs Torii Pharmaceutical Co., Ltd. Pharmaceuticals Total Chemicals and Pharmaceuticals Electronics Daishinku Corp. Monolithic crystal filters Fuji Electric Holdings Co., Ltd. Machinery and electronic devices Fuji Machine Mfg. Co., Ltd. Automated assembly machines Fujitsu General Limited Air conditioners Hamamatsu Photonics K.K. Semiconductors Hitachi Cable, Ltd. Cable and electronic equipment Sanshin Electronics Co., Ltd. Semiconductors Shinko Electric Industries Co., Ltd. Semiconductor packages Taiyo Yuden Co., Ltd. Electronic components Tomen Devices Corporation Semiconductors Toshiba Tec Corporation Electronic equipment Yaskawa Electric Corporation Servomotors and industrial robots Total Electronics See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS*—Continued FEBRUARY 28, 2010 Shares Cost Market Value % of Net Assets Food Manufacturing Doutor Nichires Holdings Co., Ltd. $ $ Coffee and restaurant chain Fuji Oil Co., Ltd. Palm oil and coconut oil Hokuto Corporation Mushrooms J-Oil Mills, Inc. Cooking oil Meiji Holdings Co., Ltd.+ Confectionery Mitsui Sugar Co., Ltd. Sugar and related products Morinaga Milk Industry Co., Ltd. Dairy products Nichirei Corporation Frozen foods, ice, and meat products Nippon Flour Mills Co., Ltd. Flour Warabeya Nichiyo Co., Ltd. Prepared boxed lunches Total Food Manufacturing Information and Software IT Holdings Corporation Network solutions Itochu Techno-Solutions Corporation Computer network systems developer Kakaku.com, Inc. Price comparison and product information NSD Co., Ltd. Computer software development Opt, Inc. Internet advertising services Otsuka Corporation Computer information system developer Sato Corporation Automation recognition systems Zappallas, Inc. Mobile phones internet content Total Information and Software See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS*—Continued FEBRUARY 28, 2010 Shares Cost Market Value % of Net Assets Iron and Steel Daido Steel Co., Ltd. $ $ Specialty steel products Hanwa Co., Ltd. Steel imports/exports Maruichi Steel Tube Ltd. Welded steel pipes Neturen Co., Ltd. Induction hardening equipment Nisshin Steel Co., Ltd. Hot/cold rolled steel Total Iron and Steel Machinery and Machine Tools Kato Works Co., Ltd. Construction and industrial machinery Mimasu Semiconductor Industry Co., Ltd. Silicon and gallium Misumi Group Inc. Precision machinery parts Modec, Inc. Extraction machinery for marine use O-M Ltd. Automatic packaging equipment Taiho Kogyo Co., Ltd. Metal forgings Trusco Nakayama Corporation Industrial machinery Yuken Kogyo Co., Ltd. Hydraulic equipment Total Machinery and Machine Tools Miscellaneous Manufacturing Daio Paper Corporation Paper, pulp, and paperboard Fujimi Incorporated Silicon wafer polishing materials Furuno Electric Co., Ltd. Marine equipment Hokuetsu Kishu Paper Mills, Ltd. Paper and pulp products Horiba, Ltd. Measuring instruments and analyzers See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS*—Continued FEBRUARY 28, 2010 Shares Cost Market Value % of Net Assets Japan Digital Laboratory Co., Ltd. $ $ Computers for accounting and financial use Kansai Paint Co., Ltd. Paint Kitz Corporation Industrial valves Kokuyo Co., Ltd. Stationary goods and office furniture Mani, Inc. Medical goods and equipment Mitsui Mining & Smelting Co., Ltd. Non-ferrous metals Nihon Dempa Kogyo Co., Ltd. Quartz crystals Nihon Kohden Corporation Medical equipment Nitta Corporation Processed rubber products Sumitomo Forestry Co., Ltd. Lumber and wood-related construction material Toyo Tanso Co., Ltd. Carbon and graphite The Yokohama Rubber Company Limited Rubber products Total Miscellaneous Manufacturing Oil and Gas Tokai Carbon Co., Ltd. Industrial products Real Estate and Warehouse Daibiru Corporation Leases office buildings, apartments and hotels Goldcrest Co., Ltd. Real estate management services The Sankei Building Co., Ltd. Leases office buildings and store spaces Sekisui Chemical Co., Ltd. Prefabricated residential housing Sumitomo Real Estate Sales Co., Ltd. Brokerage services TOC Co., Ltd. Commercial building leasing Total Real Estate and Warehouse See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS*—Continued FEBRUARY 28, 2010 Shares Cost Market Value % of Net Assets Restaurants Hiday Hidaka Corp. $ $ Chinese restaurant chain Retail Askul Corporation Office equipment Canon Marketing Japan Inc. Canon products distributor Don Quijote Co., Ltd. Discount stores Felissimo Corporation Catalog shopping H20 Retailing Corporation Railway terminal department stores Komeri Co., Ltd. Home center chain Kose Corporation Cosmetics Ministop Co., Ltd. Convenience stores Otsuka Kagu, Ltd. Furniture and interior décor Parco Co., Ltd. Shopping centers Shimachu Co., Ltd. Furniture store chain Sundrug Co., Ltd. Drug store chain Xebio Co., Ltd. Sporting goods Yaoko Co., Ltd. Supermarkets Total Retail Services Asahi Net, Inc. Internet access Benefit One Inc. Benefit programs Daiseki Co., Ltd. Waste disposal DeNa Co., Ltd. Auction and shopping web sites operator See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS*—Continued FEBRUARY 28, 2010 Shares Cost Market Value % of Net Assets Fuyo General Lease Co., Ltd. $ $ Machinery leasing GMO Internet, Inc. Server rental and internet domain name registration H.I.S. Co., Ltd. Travel agency Kinden Corporation Maintains communications and electrical facilties Kyoritsu Maintenance Co., Ltd. Student dormitories Moshi Moshi Hotline, Inc. Marketing NEC Networks & System Integration Corporation Communication systems Nippo Corporation Heavy construction Nissay Dowa General Insurance Co., Ltd. Automobile, fire, accident, and marine insurance Park24 Co., Ltd. Parking garages Rakuten, Inc. Manages consumer websites Ricoh Leasing Company, Ltd. Office automation equipment leasing Sho-Bond Holdings Co., Ltd. Heavy construction Taihei Dengyo Kaisha, Ltd. Chemical plant engineering Yahoo Japan Corporation Internet Total Services Telecommunications Daimei Telecom Engineering Corp. Wire installations and related works Hitachi Kokusai Electric Inc. Wireless communication equipment MTI Ltd. Cellular services Toei Company, Ltd. Movies, tv programs, and video software Total Telecommunications See notes to financial statements JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS*—Continued FEBRUARY 28, 2010 Shares Cost Market Value % of Net Assets Textiles and Apparel ABC-Mart, Inc. $ $ Shoes Workman Co., Ltd. Uniforms Total Textiles and Apparel Transportation Alps Logistics Co., Ltd. Trucking Kintetsu World Express Inc. Distribution services Seino Holdings Co., Ltd. Comprehensive services Senko Co., Ltd. Trucking and warehousing Total Transportation Wholesale Hitachi High-Technologies Corporation Electronic components TOTAL INVESTMENTS IN EQUITY SECURITIES $ $ Principal Amount INVESTMENTS IN FOREIGN CURRENCY Hong Kong Shanghai Bank- Tokyo Non- interest bearing account JPY 135,842,089 $ $ TOTAL INVESTMENTS IN FOREIGN CURRENCY TOTAL INVESTMENTS $ $ OTHER ASSETS LESS LIABILITIES, NET NET ASSETS $ *
